DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 22 January 2021 has been entered.
 
Information Disclosure Statement
The Information Disclosure Statements have been reconsidered by the current examiner assigned to the application.
Specification
The disclosure is objected to because of the following informalities:
In [0077] at line 3, “first airfoil 470a” should be corrected to --first airfoil 460a--. 
In [0077] at line 3, “second airfoil 480a” should be corrected to --second airfoil 470a--. 
In [0077] at line 4, “first air foil 470a” should be corrected to --first airfoil 460a--. 
In [0077] at line 4, “second airfoil 480a” should be corrected to --second airfoil 470a--. 
Appropriate correction is required.
Claim Objections
Claims 12, 13, 19, and 20 are objected to because of the following informalities:
In claim 12 at line 4, “between 90 to 179” should be corrected to --between 90 and 179--.
In claim 13 at line 4, “between 90 to 179” should be corrected to --between 90 and 179--.
In claim 19 at the last clause, “between 90 to 179” should be corrected to --between 90 and 179--.
--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation “the second trailing edge” in the last line. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Claim 14 recites “the second airfoil including a trailing edge” at line 13, but not a second trailing edge. This rejection may be overcome by amending the line 13 recitation to read --the second airfoil including a second trailing edge--.
Claims 17-20 depend from canceled claim 15. Depending from a canceled claim renders the scope of the claim indefinite. For the purpose of examination, the claims have been interpreted as and may be corrected to depend from claim 14.
Claim 20 recites the limitation “the second airfoil further comprises… a second trailing edge opposite the first leading edge.” Claim 20 depends from claim 19, which first leading edge as a component of the first airfoil. Thus it is unclear how the second airfoil comprises a trailing edge opposite the leading edge of another airfoil. This rejection may be overcome by amending the limitation to read --the second airfoil further comprises… a second trailing edge opposite the second leading edge--.
Claim 20 recites the limitation “the second airfoil further comprises…a second trailing edge” in line 3. Claim 20 is interpreted to depend from claim 14, which recites “the second airfoil including a trailing edge” at line 13 and “the second trailing edge” in the last line. Thus it is unclear if the second trailing edge of claim 20 is the same trailing edge recited in claim 14, or whether the airfoil has two trailing edges. For the purpose of examination, all recitations of the second vane trailing edge are interpreted to refer to the same trailing edge.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, these claims depend from canceled claim 15 and thus cannot include any limitations of claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 8,197,209) in view of Baladi (US 2016/0333794). 

    PNG
    media_image1.png
    277
    377
    media_image1.png
    Greyscale

Regarding claim 1, Wagner discloses:
 A nozzle segment (pair of adjacent vanes, see Figs 3 and 4) for a gas turbine engine (see Fig 1, col 2 lines 24-25), the gas turbine engine including a turbine airflow passing through the gas turbine engine during operation of the gas turbine engine (col 1 lines 9-27), the nozzle segment comprising:
an upper shroud (outer diameter platform 410, see Fig 4, usable with vanes of Fig 3 according to claim 11);
an inner hub opposite the upper shroud (col 3 lines 58-60);
a first airfoil (304) extending from the upper shroud to the inner hub, the first airfoil including a first leading edge (see Fig 3, where incoming flow 314 first hits vane 304), a first trailing edge (at top of 304 as shown in Fig 3) opposite the first leading edge, a first pressure side wall (concave left side 312 of 304 as shown in Fig 3) extending from the first leading edge to the first trailing edge, a first suction side wall (convex right side 310 of 304 in Fig 3) extending from the first leading edge to the first trailing edge, a first vane cavity (324) between the upper shroud, inner hub, first pressure side wall, and the first suction side wall, a … first suction side conduit (326) extending through the first suction side wall and in flow communication with the first vane cavity (see Fig 3, col 3 lines 20-22); and
a second airfoil (302) extending from the upper shroud to the inner hub; the second airfoil including a second leading edge (impact point of flow 314), a second trailing edge (at top in Fig 3) opposite the second leading edge, a second pressure side wall (308) extending from the second leading edge to the second trailing edge, a second suction side wall (306) extending from the second leading edge to the second trailing edge, a second vane cavity (320) between the upper shroud, inner hub, second pressure side wall, and the second suction side wall, and
a … second pressure side conduit (322) extending through the second pressure side wall and in flow communication with the second vane cavity (col 3 , the second pressure side conduits located proximate the second trailing edge and opposite from the plurality of first suction side conduits with respect to the turbine airflow (see Fig 3); and
wherein the plurality of first suction side conduits are positioned proximate a portion of the first suction side wall located at a shortest distance from the second trailing edge (col 3 lines 22-23, where the throat is the shortest distance between the vanes, see Fig 3).
Wagner does not explicitly disclose:
a plurality of first suction side conduits
a plurality of second pressure side conduits
Wagner discloses that the conduits serve the purpose of reducing the throat area between vanes (col 3 lines 32-33).
Baladi teaches:
A comparable gas turbine stator vane that controls the throat area by injecting fluid into a flowpath at a stator vane ([0030]). The stator vane is shown to have ports 100 distributed along the radial length of the vane (see Fig 3, [0038]). One of ordinary skill in the art knows that using multiple holes along the radial length of the vane provides a more uniform supply, or alternatively, a tailored supply of gas along the length of the vane, and a more uniform, or alternatively tailored, throat area.
MODIFICATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle segment 
Regarding claim 7:
Claim 7 is rejected over the same combination of Wagner as modified by the radial distribution of conduits taught by Baladi, made for the same reason as in claim 1.
Claim 7 differs from claim 1 in that claim 7 specifies the first and second vane cavity as first and second secondary air pathway[s]. Wagner discloses secondary, i.e. bleed air flowing through the vane air pathways (col 2 lines 57-62). Claim 7 further requires:
the plurality of first suction side conduits are located in a position opposite from the plurality of second pressure side conduits with respect to the turbine airflow (see Wagner Fig 3).
Regarding claim 14:
Claim 7 is rejected over the same combination of Wagner as modified by the radial distribution of conduits taught by Baladi, made for the same reason as in claim 1.
Claim 14 differs from claim 1 in that it omits some limitations concerning leading and trailing edges, the first vane pressure side, and the second vane suction side. Claim 14 further requires:
second pressure side conduits…configured to direct a portion of the secondary air into the turbine airflow to reduce an effective distance between the first airfoil and the second airfoil for the turbine airflow to move through (Wagner col 3 lines 32-33).
Regarding claim 2, the vane segment of Wagner as modified by the radial distribution of conduits of Baladi teaches: 
the plurality of first suction side conduits and the plurality of second pressure side conduits are positioned to direct secondary air (col 2 lines 57-62) into the turbine airflow to controllably displace the turbine airflow.
Regarding claims 3 and 12, the vane segment of Wagner as modified by the radial distribution of conduits of Baladi teaches:
the first suction side wall includes a first suction side surface that is an outer surface of the first suction side wall, and the plurality of first suction side conduits are oriented from 90 to 179 degrees (col 3 lines 34-35 “perpendicular” to the gas flow path is perpendicular to the vane sidewall, claim limitation interpreted to mean perpendicular or upstream, Fig 3 shows upstream) with respect to a plane tangent to the first suction side surface at a location of the plurality of first suction side conduits, the plane extending from the plurality of first suction side conduits toward the first trailing edge.
Regarding claims 4 and 13, the vane segment of Wagner as modified by the radial distribution of conduits of Baladi teaches:
the second pressure side wall includes a second pressure side surface that is an outer surface of the second pressure side wall, and the plurality of second pressure side conduits are oriented from 90 to 179 degrees (col 3 lines 34-35 “perpendicular” to the gas flow path is perpendicular to the vane sidewall,  with respect to a plane tangent to the second pressure side surface at a location of the plurality of second pressure side conduits, the plane extending from the plurality of second pressure side conduits toward the second trailing edge.
Regarding claim 9, the vane segment of Wagner as modified by the radial distribution of conduits of Baladi teaches:
the plurality of first suction side conduits and the plurality of second pressure side conduits direct the secondary air to reduce an effective distance for the turbine airflow to move through (col 3 lines 32-33).
Regarding claims 10 and 17, the vane segment of Wagner as modified by the radial distribution of conduits of Baladi teaches:
the plurality of first suction side conduits are oriented generally perpendicular (col 3 lines 34-35 “perpendicular” to the gas flow path is perpendicular to the vane sidewall) to the first suction side surface at a location of the plurality of first suction side conduits.
Regarding claims 11 and 18, the vane segment of Wagner as modified by the radial distribution of conduits of Baladi teaches:
the second airfoil further comprises a second pressure side surface, and the plurality of second pressure side conduits are oriented generally perpendicular (col 3 lines 34-35 “perpendicular” to the gas flow path is perpendicular to the vane sidewall) to the second pressure side surface at a location of the plurality of second pressure side conduits.
Regarding claim 19, the vane segment of Wagner as modified by the radial distribution of conduits of Baladi teaches:
the first airfoil (Wagner 304) further comprises:
a first leading edge (see Fig 3, where incoming flow 314 first hits vane 304);
a first trailing edge (at top of 304 as shown in Fig 3) opposite the first leading edge;
a first suction side wall (310) extending from the first leading edge to the first trailing edge, the first suction side wall having a first suction side surface that is an outer surface of the first suction side wall (see Fig 3); and
wherein the plurality of first suction side conduits are oriented between 90 to 179 degrees (col 3 lines 34-35 “perpendicular” to the gas flow path is perpendicular to the vane sidewall, claim limitation interpreted to mean perpendicular or upstream, Fig 3 shows upstream) with respect to a plane tangent to the first suction side surface at a location of the plurality of first suction side conduits and extending from the plurality of first suction side conduits generally towards the first trailing edge.
Regarding claim 20, the vane segment of Wagner as modified by the radial distribution of conduits of Baladi teaches:
the second airfoil further (Wagner 302) comprises:
a second leading edge (impact point of flow 314);
a second trailing edge (at top in Fig 3) opposite the first leading edge;
a second pressure side wall (308) extending from the second leading edge to the second trailing edge, the second pressure side wall having a second pressure side surface that is an outer surface of the second pressure side wall (see Fig 3); and
wherein the plurality of second pressure side conduits are oriented between 90 to 179 degrees (col 3 lines 34-35 “perpendicular” to the gas flow path is perpendicular to the vane sidewall, claim limitation interpreted to mean perpendicular or upstream, Fig 3 shows upstream) with respect to a plane tangent to the second pressure side surface at a location of the plurality of second pressure side conduits and extending from the plurality of second pressure side conduits generally towards the second trailing edge.
Regarding claims 5 and 6, the vane segment of Wagner as modified by the radial distribution of conduits of Baladi teaches:
claim 5: the gas turbine engine further comprises a turbine with a first power turbine stage (Wagner Fig 1 shows 4 turbine stages, depicted as lines emanating from the central shaft, interspersed with vanes 118, col 2 lines 48-50 specifies that the turbine is a power turbine).
claim 6: the gas turbine engine further comprises a turbine with a third stage (Wagner Fig 1 shows 4 turbine stages, depicted as lines emanating from the central shaft, interspersed with vanes 118, col 2 lines 48-50 specifies that the turbine is a power turbine).
The combination does not explicitly disclose:
the nozzle segment is positioned within the first power turbine stage.
claim 6: the nozzle segment is positioned within the third turbine stage.
Baladi teaches:
pressurized fluid may be routed to nozzle vanes in each turbine stage, including the first, second, third, and fourth stages, to control the flow area in each stage of the turbine to dynamically control the effective area of the flow control area to improve the efficiency of the gas turbine system ([0034], [0035]).
MODIFICATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the vane segment of Wagner as modified by the radial distribution of conduits of Baladi by using the nozzle segment of Wagner in each stage of the gas turbine of Wagner, and controlling the flow of fluid to each stage, as taught by Baladi, to obtain the benefit of dynamically controlling the effective area of the flow to improve the efficiency of the gas turbine system. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



    PNG
    media_image2.png
    86
    211
    media_image2.png
    Greyscale

Kadosch (US 2,825,532) discloses “slot-like nozzles 20 near the trailing edge, the said slots communicating with the interior of the blades or the passages 19, it is possible by feeding a gas under pressure to the interior of the blades or the passages to obtain through the slot-like nozzles 20 auxiliary jets directed towards the convex surfaces of the next successive blades 21 in the row, which jets can be employed for the following purposes…To restrict the available area between the blades, that is to say to regulate the flow of the main stream.”

    PNG
    media_image3.png
    216
    323
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    552
    410
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    527
    358
    media_image5.png
    Greyscale

Stroem (US 4,624,104) discloses: For flow regimes where a smaller cross sectional flow area is required in the throat for optimum turbine efficiency, high pressure air or gas is fed through the passage 25 causing the second stream 20 to effectively "close off".

    PNG
    media_image6.png
    240
    273
    media_image6.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745                                                                                                                                                                             

/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745